EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Pierre R. Yanney (Reg. No. 35,418) on September 14, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The all claims have been amended as follows: 

1. (Currently Amended) A method for operating a system for controlling access to an access-restricted zone in a building or a site, the system comprising a transmitting and receiving device, a memory device, a processor and an image processing device, the method comprising:
for each user present in a public zone from which a user may request access to the access-restricted zone, receiving a device-specific identifier of a user’s mobile electronic device by the transmitting and receiving device when the user’s mobile electronic device is located in the public zone;
storing the received identifier of each mobile electronic device in the memory device as belonging to a present user, the memory device including a database in which a plurality of user profiles of access-authorized users is stored, each user profile including a reference template of facial features for each respective user;

searching user profiles stored in the database including reference templates, wherein the user profiles are searched only if the user profiles are assigned to present users in the public zone whose received identifiers are stored in the memory device, comparing the real-time template to one of the reference templates to a selected degree of similarity of facial features, wherein, in case of a match, the system grants the first present user access to the access-restricted zone and denies access when there is no match.

2. (Currently Amended) The method of claim 1, wherein when a plurality of mobile electronic devices are located in the public zone:
- a plurality of received identifiers of the respective plurality of mobile electronic devices located in the public zone, are stored in the memory device, 
- determining those identifiers assigned to a user profile having a reference template; and,
- checking to see whether the real-time template matches one of the reference templates of the determined identifiers, to a selected degree of similarity of facial features, wherein if the match is found, the system grants the first present user access to the access-restricted zone and denies access when there is no match.

3. (Currently Amended) The method of claim 1, further comprising:


4. (Previously Presented) The method of claim 3, further comprising:
generating a control signal as a function of the result signal, in order to release a barrier.

5. (Previously Presented) The method of claim 3, further comprising:
generating a control signal as a function of the result signal, in order to activate an information device if access is denied.

6. (Currently Amended) The method of claim 1, wherein the transmitting and receiving device communicates with a mobile electronic device by a radio link, wherein the radio link between the transmitting and receiving device and the mobile electronic device of a user takes place in accordance with a Bluetooth standard or a Wireless Local Area Network (WLAN) standard, and wherein the transmitting and receiving device receives the device-specific identifier via the radio link when the mobile electronic device is located within radio range of the transmitting and receiving device.

7. (Currently Amended) The method of claim 1, wherein the transmitting and receiving device receives the device-specific identifier by a communication network.



9. (Currently Amended) The method of claim 1, in which the identifier comprises a device identification number or a telephone number assigned to the mobile electronic device.

10. (Currently Amended) |The method of claim 1, wherein the real-time template and the reference templates each comprise a specified number of specified facial parameters, and in which the specified degree is between 60% and 90%, the specified degree indicating a percentage match of the facial parameters of the real-time template with the facial parameters of the reference templates.

11. (Currently Amended) |The method of claim 1, further comprising:
generating a destination call for an elevator system when the first present user is granted access.

12. (Currently Amended) A system for controlling access to an access-restricted zone in a building or site, the system comprising:
a transmitting and receiving device, which is operable to receive for each user present in a public zone from which a user may request access to the access-restricted zone, a device-specific identifier of  a user’s mobile electronic device;
a memory device, which is operable to store the identifier of each mobile electronic

device received by the transmitting and receiving device as belonging to a user present in the public zone, and which includes a database in which a plurality of user profiles of access-authorized users are stored, each user profile including a reference template of facial features for each respective user; and
an image processing device,
- which is operable to generate from a camera image produced by a camera a real-time template for facial features of a first present user when the present user requests access to the access-restricted zone,
- which is operable to search the user profiles stored in the database including reference templates, wherein the user profiles are searched only if the user profiles are assigned to present users in the public zone whose received identifiers are stored in the memory device, compare the real-time template to one of the reference templates to selected degree of similarity of facial features, wherein in the case of a match, the system grants the first present user access and denies access when there is no match.

13. (Currently Amended) The system of claim 12, wherein the image processing device comprises an image processing module, which is operable to generate the real- time template from the camera recording, and an evaluation module, which is connected to the image processing module and to the memory device, wherein the evaluation module is operable to generate a result signal indicating whether the real-time template matches one of the reference templates.


a processor, which is connected to the image processing means and which is operable to generate a control signal as a function of the result signal in order to control the access control system so that the first present user is granted or denied access.

15. (Previously Presented) The system of claim 14, further comprising:
a barrier, which is released or blocked as a function of the control signal.

16. (Previously Presented) The system of claim 14, further comprising:
an information device which is activated if access is denied.

17. (Currently Amended) The system of claim 12, in which the radio connection between the transmitting and receiving device is designed for a communication in accordance with a Bluetooth standard or a Wireless Local Area Network (WLAN) standard.
 
Allowable Subject Matter

	This communication is in response to applicant’s request for interview in the application of Friedli for an “access control system for radio and facial recognition” filed October 9, 2019. 

The proposed amendment has been entered and made of record.  
Applicant's amendment with respect to the pending claims 1-17, filed September 14, 2021, places the application in condition for allowance.

 
Referring to claims 1 and 12, the following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or suggest that storing the received identifier of each mobile electronic device in the memory device as belonging to a present user, the memory device including a database in which a plurality of user profiles of access-authorized users is stored, each user profile including a reference template of facial features for each respective user;
generating a real-time template for facial features of a first present user from a camera image of the first present user produced by a camera of the image processing device, if a presence of the first present user is recognized in a detection area of the camera when the first present user requests access to the access-restricted zone, wherein the real-time template is generated by the image processing device; and
searching user profiles stored in the database including reference templates, wherein the user profiles are searched only if the user profiles are assigned to present users in the public zone whose received identifiers are stored in the memory device, comparing the real-time template to one of the reference templates to a selected degree of similarity of facial features, wherein, in case of a match, the system grants the first present user access to the access-restricted zone and denies access when there is no match.

Claims 2-11 and 13-17 depend either directly or indirectly upon independent claims 1 and 12; therefore, these claims are also allowed by virtue of their dependencies.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684